DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/944998, filed on 07/31/2020. Claims 1-19 are still pending in the application.

Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 10/22/2021 is acknowledged.
Claims 5, 11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
Examiner further withdraws claims 6-7 as being dependent on a withdrawn claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2014/0353089 to Shani et al (henceforth referred to as Shani). 

an elevator car (i.e. Fig. 5, ref. 12); 
a first drive assembly (i.e. Fig. 5, ref. 53A) that engages a first tension member (i.e. Fig. 5, ref. 55A) coupled to the elevator car and coupled to a first counterweight (i.e. Fig. 5, ref. 26A); and 
a second drive assembly (i.e. Fig. 5, ref. 53B) that engages a second tension member (i.e. Fig. 5, ref. 55B) coupled to the elevator car and coupled to a second counterweight (i.e. Fig. 5, ref. 26B). 
Wherein the first tension member is coupled to the elevator car at a first position (i.e. Fig. 5, on the right side of ref. 12) and the second tension member is coupled to the elevator car at a second position (i.e. Fig. 5, on the left side of ref. 12) opposite the first position. 
Wherein the first and second positions are on top edges (i.e. Fig. 5, left and right top edges) of the elevator car.
Further comprising third and fourth tension members (i.e. Fig. 5, ref. 57A, 57B, respectively) connected to the elevator car.
Wherein each of the drive assemblies include a drive motor (i.e. Fig. 5, ref. 54A, 54B, respectively) mounted in a hoistway above the highest level serviced by the elevator car. 
Wherein each of the drive motors are connected to be synchronized with one another to provide even lifting and lowering of the elevator car (i.e. paragraph 0030, lines 16-18).

Wherein each of the tension members travels vertically at the same speed as the elevator car in the opposite direction (i.e. given from Fig. 5, ref. 53A, 53B and 55A, 55B and the 1:1 rope ratio).
Further comprising a sensor operatively coupled to the first and second drive assemblies and positioned therebetween to detect uneven lifting and lowering of the elevator car (i.e. paragraph 0030, lines 16-18; implied by synchronization device).

Regarding claims 14 and 16-19, Shani discloses an elevator system (i.e. Fig. 5) comprising: 
an elevator car (i.e. Fig. 5, ref. 12); 
at least one guiderail (i.e. paragraph 0005, lines 15-17) to guide movement of the elevator car within a hoistway (i.e. given); 
a plurality of tension members (i.e. Fig. 5, ref. 55A, 55B) each tension member having a first end coupled to a top position (i.e. Fig. 5, left and right top edges) of the elevator car and a second end coupled to a counterweight (i.e. Fig. 5, ref. 26A, 26B); and 
a plurality of drive assemblies (i.e. Fig. 5, ref. 53A, 53B) each drive assembly having a drive sheave (i.e. Fig. 5, implied with 53A, 53B) to engage a respective tension member (i.e. Fig. 5, ref. 55A, 55B, respectively). 

Wherein each of the drive assemblies includes a drive motor (i.e. Fig. 5, ref. 54A, 54B) mounted in the hoistway above the highest level serviced by the elevator car. 
Wherein each of the drive motors are connected to be synchronized to one another to provide even lifting and lowering of the elevator car (i.e. paragraph 0030, lines 16-18).
Further comprising a sensor operatively coupled to the plurality of drive assemblies to detect uneven lifting and lowering of the elevator car (i.e. paragraph 0030, lines 16-18; implied by synchronization device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEM M TRAN/Examiner, Art Unit 3654